Case 18-09912        Doc 47     Filed 02/20/19     Entered 02/20/19 15:59:40          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 09912
         Quanisha Inez Love

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/04/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-09912             Doc 47   Filed 02/20/19    Entered 02/20/19 15:59:40                Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor              $2,969.98
           Less amount refunded to debtor                          $228.46

 NET RECEIPTS:                                                                                      $2,741.52


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $1,952.51
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $127.48
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,079.99

 Attorney fees paid and disclosed by debtor:                    $30.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 ACS Education                     Unsecured     25,774.00            NA              NA            0.00       0.00
 Acs/bank Of America               Unsecured           1.00           NA              NA            0.00       0.00
 Advocate Trinity Hospital         Unsecured           1.00           NA              NA            0.00       0.00
 Armor Recovery                    Unsecured           1.00           NA              NA            0.00       0.00
 Bank of America                   Unsecured           1.00           NA              NA            0.00       0.00
 Cavalry SPV I, LLC                Unsecured         807.84           NA              NA            0.00       0.00
 Chase                             Unsecured           1.00           NA              NA            0.00       0.00
 City of Chicago                   Unsecured         560.00           NA              NA            0.00       0.00
 City of Chicago                   Unsecured      7,972.48            NA              NA            0.00       0.00
 Commonwealth Edison               Unsecured      1,743.76            NA              NA            0.00       0.00
 Education Services Foundation     Unsecured     29,713.24            NA              NA            0.00       0.00
 Fed Loan Servicing                Unsecured     30,725.47            NA              NA            0.00       0.00
 First Premier Bank                Unsecured         589.15           NA              NA            0.00       0.00
 First Premier Bank                Unsecured         561.12           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414     Priority          583.07      1,885.08        1,885.08           0.00       0.00
 Illinois Dept of Revenue 0414     Unsecured          87.10        224.86          224.86           0.00       0.00
 Illinois Tollway                  Unsecured     12,064.70            NA              NA            0.00       0.00
 Internal Revenue Service          Unsecured      1,418.01       3,260.37        3,260.37           0.00       0.00
 Internal Revenue Service          Priority       5,658.32       4,100.75        4,100.75           0.00       0.00
 Regional Acceptance Corp          Secured       25,875.82     28,792.27        28,792.27        661.53        0.00
 Sir Finance                       Unsecured      1,638.91            NA              NA            0.00       0.00
 Source Receivables Mng            Unsecured      2,028.28            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-09912        Doc 47      Filed 02/20/19     Entered 02/20/19 15:59:40             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $28,792.27            $661.53              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $28,792.27            $661.53              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $5,985.83               $0.00             $0.00
 TOTAL PRIORITY:                                          $5,985.83               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $3,485.23               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,079.99
         Disbursements to Creditors                               $661.53

 TOTAL DISBURSEMENTS :                                                                       $2,741.52


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
